DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
3.  Applicant's arguments and amendments to the claims presented in the reply of 25 April 2022 have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn.  This action is made final.
Claim Status
4.  Claims 1-13 and 15-21  are pending and have been examined herein. 
Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant' s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.”       
           Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the presence or quantity of tumor specific somatic mutations in cell-free DNA in a fluid sample of a patient, or the amount of ctDNA, and tumor burden / fraction and/or presence or absence of a tumor in a patient. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Claims 1-12 require “identifying” a set of somatic mutations,  “selecting” a subset of the somatic mutations, “determining” the proportion of circulating tumor DNA in the cfDNA, “determining” tumor fraction in the fluid sample, and “determining” the presence or absence of the solid tumor. Claims 13 and 15-21 recite “determining” the presence or absence of ctDNA in the fluid sample.  Claim 15 requires “identifying” a set of somatic mutations. Claim 21 recites “determining a proportion of ctDNA in the fluid sample to determine a tumor fraction.” As broadly recited, these steps may be accomplished by making mental conclusions or decisions. Regarding identifying and selection, while the recited methods of sequencing determines a sequence of the DNA per se, the identity of a mutation in the DNA requires further mental analysis to distinguish between mutated and non-mutated nucleotides and between somatic mutations and germline mutations.  Accordingly, the identifying and selecting steps in the claims may also be accomplished by reading information regarding the sequence of the DNA and concluding that the DNA contains somatic mutations to thereby identify or select the somatic mutations.  Thereby, the broadly recited steps are considered to be an abstract idea.
Also, the claims recite that the tumor-specific somatic mutations are present in the solid tumor of the patient but not in genomic DNA from non-tumorigenic tissue of the patient. The identity of such tumor-specific mutations necessarily requires comparing g genomic DNA sequences from the solid tumor of the patient to genomic DNA sequences of a non-tumor tissue sample of the patient. Although not written in the active tense, the claims still require that a comparison is made. The broadest reasonable interpretation such comparing is that comparing may also be accomplished by critical thinking processes and thereby the comparing is also an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of extracting DNA from a sample, contacting cfDNA with oligonucleotides, enriching for cfDNA bound to the oligonucleotides and sequencing the cfDNA are part of the data gathering processes. These steps do not practically apply the judicial exception(s).
It is acknowledged that claims 8, 9 and 17 recite screening a second fluid sample from the patient for the subset of mutations at one or more times during the treatment of the patient or after treatment of the patient to determine the efficacy of the treatment. However, in this context, the treating step is performed only as part of the data gathering process.
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.”

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The clams recite steps of extracting cfDNA from a fluid sample, including a blood plasma or serum sample, contacting cfDNA with oligonucleotides to thereby selectively enrich the cfDNA fragments bound to the oligonucleotides and sequencing enriched cfDNA fragments.  However, methods of extracting cfDNA and hybridizing oligonucleotides to cfDNA to selectively enrich for cfDNA bound to the oligonucleotides, as well as sequencing cfDNA, were well-known, routine and conventional in the prior art, as were methods of using a plurality of probes that hybridize to mutations to sequence DNA (i.e., targeted sequencing). This fact is evidenced by the teachings in the specification (e.g., at para [0098-0099], [0198], [0204] and [0213]; note that paragraph numbering herein is with respect to the published application). For instance, para [0098] states “The disclosure contemplates methods for enriching a target sequence in a region of interest. Enrichment techniques are known in the art. See, e.g., WO2013/112923; Mertes et al., Targeted enrichment of genomic DNA regions for next-generation sequencing, Briefings in Functional Genomics, vol. 10(6), pp. 374-386 (2011). Exemplary enrichment techniques include, but are not limited to, hybrid capture, selective circularization (also referred to as molecular inversion probes (MIP)), and PCR amplification of targeted regions of interest. Hybrid capture methods are based on the selective hybridization of the target genomic regions to user-designed oligonucleotides.”
See also Diehn et al discussed in detail below.
Furthermore, the combination of additional elements was also routine as evidenced by the teachings of Wagle et al. (Cancer Discovery. 2012. 2(1):82-93, and supplementary data). Wagle discloses methods for of enriching for nucleic acids comprising somatic tumor-specific mutations by performing hybrid capture / enrichment using biotinylated polynucleotides comprising somatic mutations on genomic and tumor nucleic acid samples, sequencing the enriched / captured nucleic acids, and then comparing the sequences from the samples to determine which sequence variations were germline and which were tumor-associated (see e.g., p. 84, and p. 91, col. 2; and Table 1). Wagle states that “detection of point mutations and indels by targeted massively parallel sequencing has become increasingly common" (page 84, column 2, last paragraph). Similarly, Raymond et al (U.S. 20160053301, filed 8/22/14) teaches methods for analyzing cfDNA for the presence of somatic mutations derived from tumor DNA (e.g., para [0350]).  Raymond teaches extracting cfDNA from a fluid sample from a patient who has cancer; contacting the cfDNA with probes comprising tumor-associated somatic mutations to enrich for cfDNA with the tumor-associated somatic mutations; and sequencing the enriched / captured cfDNA containing the tumor-associated somatic mutations (e.g., para [0003], [0022], [0082], [0141], [0170] and [0350-0351]).Therefore, the steps individually and in combination would have been considered routine and conventional.
Additionally, MPEP 2106.05(d) II states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response argues that the claims recite additional elements that integrate the natural law into a patent-eligible practical application because the claims recite the use of a fluid sample and the use of enrichment followed by sequencing and a set of “particular markers” – i.e., “a plurality of oligonucleotides designed specifically for the patient’s tumors. It is argued that the method permits detecting and tracking cancer at a personalized level and provides an improvement in accurate cancer monitoring.
These arguments have been fully considered but are not persuasive. The elements cited by Applicant are part of the method that are required to gather data to determine if the tumor-specific somatic mutations are present in the cell-free nucleic acids in a fluid sample These elements are not themselves a practical application. Further, the generally recited set of somatic mutations are not a specific set of markers. The claims recite the use of any oligonucleotides that detect any somatic mutation “specific” for a patient’s tumor. No specific markers are required by the claims. Further, a claim is not considered to be patent eligibility under 35 U.S.C. 101 based on a general finding that an invention is an improvement.  There is no showing that the claimed method results in the improvement of the function of a computer or an improvement to another / different technology or technical field (see MPEP 2106.04(d)(1) and 2106.05(a).
See MPEP 2016.04(d)(I) which states:
“It should be noted that while this consideration is often referred to in an abbreviated manner as the "improvements consideration," the word "improvements" in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B.”
MPEP 2106.04(d)(I) provides examples of what the courts have found to be indicative of an additional element (or combination of elements) that integrate the exception into a practical application. The present claims do not recite such elements. It is maintained that herein the additionally recited elements are part of the process necessary to observe the judicial exception – i.e., the detection of the markers / tumor-specific somatic mutations in the cell-free DNA in a fluid sample as indicative of tumor burden / the occurrence of tumor cells in the subject or the presence of tumor DNA in the fluid sample.
The response argues that the claims recite features that were not well-known, routine or conventional. It is stated that “there is zero evidence on the record that the claimed method – when considered as a whole – was known or practical at all, much less routinely.”
However, Step 2B of the analysis does not ask whether the claim as a whole was known or routinely practiced. Rather, Step 2B of the analysis considers whether the non-patent-ineligible elements/steps of the claims, either in isolation or combination, amount to significantly more than the judicial exception(s). The prior Office action did cite the specification as evidencing the fact that the elements of affinity capture / enrichment using oligonucleotides and targeted sequencing were well-known, routine and conventional in the prior art. Additional prior art was also cited. To address the amendments to the claims, the prior art of Diehl, Wagle and Raymond have also now been cited to establish that the additional elements of extracting nucleic acids from a sample, hybridizing oligonucleotides to the extracted nucleic acids, and targeted sequencing of the nucleic acids bound by the oligonucleotides were well-known, routine and conventional in the prior art. 
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 are indefinite over the recitation of “determining the tumor fraction” (see claim 1 “isolating a tumor fraction associated with a solid tumor, wherein determining the tumor fraction comprises”) because this phrase lacks proper antecedent basis. Claim 1 does not previously recite a step of determining the tumor fraction and it is unclear as to how this recitation relates to steps a)-c) of the claim and if this step is redundant with or distinct from the “thereby determining the tumor fraction” in step d).
Claims 1-12 are also indefinite over the recitation of detecting a tumor in a fluid sample, determining the tumor fraction in the fluid sample, and determining the presence or absence of the solid tumor in the fluid sample since the steps of the claims result in the detection of circulating tumor DNA per se in the fluid sample but do not indicate that the fluid sample comprises a solid tumor. The specification teaches that the quantity of cfDNA in the fluid sample is indicative of the tumor fraction in the patient. The claims do not set forth how detecting cfDNA in the tumor sample indicates the occurrence or the fraction of a “solid tumor” in a fluid sample.
Claim 4 is indefinite over the recitation of “wherein screening the genomic DNA” because, in view of the amendment to the claim, this phrase lacks proper antecedent basis.
Claims 5 and 6 are indefinite over the recitation of “wherein identifying the set of somatic mutations and the subset of somatic mutations” because this phrase lacks proper antecedent basis. Claims 5 and 6 recite the “identifying” in the active tense. However, claim 1, from which claims 5 and 6 depend recite only that the set of tumor-specific somatic mutations was (previously) predetermined by (previously) sequencing genomic DNA from the solid tumor of a patient and (previously) selecting a subset of somatic mutations. The claims do not previously recite an active step of identifying the set of somatic mutations and/or the subset of somatic mutations.
Claim 7 is indefinite over the recitation of “wherein screening the fluid sample” because, in view of the amendment to the claim, this phrase lacks proper antecedent basis.
Claim 9 is indefinite over the recitation of “to a presence or absence of cfDNA.” It appears that the claim should recite “to determine a presence or absence of cfDNA.”
Claims 13 and 15-21 are indefinite over the recitation in the preamble of the claims of “detecting a tumor in a fluid sample.” As illustrated by the final step of the claims, the recited method results in the detection of circulating tumor DNA (ctDNA) in the fluid sample. The claims do not set forth a method in which a tumor s detected in the fluid sample and do not indicate that detection of circulating tumor DNA necessarily indicates the presence of a tumor in a fluid sample of the patient, particularly wherein the patient has a solid tumor (as recited in the present claims).  
Claims 13 and 15-21 are confusing and indefinite. The claims recite two different steps of contacting cfDNA with a plurality of probes and it is unclear as to whether the method includes two separate enrichment steps or if the second recitation of “wherein the fraction of DNA is produced by” further defines “screening a fluid sample of the patient with a plurality of oligonucleotide probes. The claims go on to generally recite that the screening further comprises sequencing the cfDNA. It is unclear as to whether all cfDNA in the fluid sample is sequenced or only the cfDNA enriched with fragments of ctDNA from the solid tumor of the patient. The metes and bounds of the claimed subject matter are not clear.
Claims 15 and 16 are indefinite over the recitation of “wherein identifying the set of somatic mutations” because this phrase lacks proper antecedent basis since the claims do not previously recite an active step of identifying the set of somatic mutations.
New Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehn et al (WO 2014/151117, published 9-25-14; cited in the IDS).
Diehn teaches a method comprising: assaying genomic DNA from a solid tumor tissue of a patient and identifying a set of somatic mutations by comparing the genomic DNA from the solid tumor of the patient to a reference germline sample from the patient, which reference germline sample may be a non-tumor sample of the patient; determining nucleic acid probe sequences that are capable of detecting the identified tumor-specific somatic mutations; contacting cfDNA from a plasma sample of the patient with the determined nucleic acid probes (i.e., a selector set therein); capturing the hybridized cfDNA to thereby enrich for DNA fragments in the cfDNA that comprise the somatic mutation; and analyzing the captured / enriched DNA fragments by performing a sequencing assay to detect the tumor-specific somatic mutations in the cfDNA (see, e.g., Figures 1A, 6 and 22; and para [0019], [0021], [0059],[0265], [0270-0271], [0437], [0483], [0508], [0666], [0670], [0686-0687], [0740], [0767], [0783] and [0811]). 
For instance, Diehn states:
[0021] Selecting the cfNA may comprise (i) hybridizing the cell-free nucleic acid sample to a plurality of selector set probes comprising a specific binding member; (ii) binding hybridized nucleic acids to a complementary specific binding member; and (iii) washing away unbound DNA.

Diehn teaches that the selector set may be a personalized selector set (para [0261] and further states:
 “[0270] Further disclosed herein are methods of producing a personalized selector set. The method may comprise (a) obtaining a genotype of a tumor in a subject; (b) identifying genomic regions comprising one or more mutations based on the genotype of the tumor; and (c) producing a selector set comprising at least one genomic region.”
“[00437] Further disclosed herein are methods of producing a selector set. The method may comprise (a) obtaining sequencing information of a tumor sample from a subject suffering from a cancer; (b) comparing the sequencing information of the tumor sample to sequencing information from a non-tumor sample from the subject to identify one or more mutations specific to the sequencing information of the tumor sample; and (c) producing a selector set comprising one or more genomic regions comprising the one or more mutations specific to the sequencing information of the tumor sample.”

In Example 2, beginning at para [00849], Diehn teaches designing a personalized selector set that targets “somatic aberrations” present in the tumor of the patient, which are identified as tumor-specific by comparison of the patient’s tumor DNA to a germline (i.e., non-tumor) sample of the patient (para [00851]). Diehn teaches “The personalized selector would then be applied for capture of the fragments of interest, sequenced and analyzed in the same manner as the 'off-the-shelf CAPP-Seq workflow, allowing the tracking and quantitation of those mutations originally discovered in the primary tumor within the corresponding cfDNA” (para [0851]).
Regarding the reference genome, Diehn states:
“[00717] The selector sets created according to the methods described herein may be useful in the analysis of genetic alterations, particularly in comparing tumor and genomic sequences in a patient with cancer. As shown in Figure 2, a tissue biopsy sample from the patient may be used to discover mutations in the tumor by sequencing the genomic regions of the selector library in tumor and genomic nucleic acid samples and comparing the results.
[00718] To develop such a dataset, a sample of tumor cells or known tumor DNA may be obtained, which is compared to a germline sample. Preferably although not necessarily, a germline sample may be from the individual.
[00719] To "analyze" may include determining a set of values associated with a sample by determining a DNA sequence, and comparing the sequence against the sequence of a sample or set of samples from the same subject, from a control, from reference values, etc. as known in the art.”

Regarding the recitation in the claims that the tumor is a solid tumor, Diehn (para [0088]) states “The cancer may be a solid tumor. The solid tumor may be non-small cell lung cancer (NSCLC). The cancer may be a breast cancer. The breast cancer may be a BRCA1 cancer. The cancer may be a lung cancer, colorectal cancer, prostate cancer, ovarian cancer, esophageal cancer, breast cancer, lymphoma, or leukemia.”
Regarding the recitation in the claims of “extracting DNA,” Diehn teaches separating / extracting cfDNA from the blood plasma or serum sample (e.g. para [0683] “The step of obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer may also include the process of extracting a biological fluid or tissue sample from the subject with the specific cancer”).
Regarding the recitation in claims 1-12 and 21 of determining a proportion of circulating tumor DNA in the cfDNA, to thereby determine the tumor fraction, Diehn teaches determining the quantity of ctDNA and the quantity of cfDNA (e.g., para [0045] and [0366]) and methods of assessing tumor burden based on the quantity of ctDNA in the plasma or serum sample (e.g. para [0118]). Diehn teaches that the presence or quantity of the circulating tumor DNA in the plasma or serum sample is indicative of the tumor burden or recurrence of a tumor (e.g., para [0016], [00118] and [00609]).
Regarding the recitation in the claims that, after identifying the tumor-specific somatic mutations, a subset of the tumor-specific somatic mutations is selected to obtain a signature panel of mutations specific to the solid tumor, Diehn does not exemplify the recited method as a single embodiment. 
However, Diehn does teach:
[0057] Using the sequence information may comprise detecting one or more mutations. The one or more mutations may comprise one or more SNVs, indels, fusions, breakpoints, structural variants, variable number of tandem repeats, hypervariable regions, minisatellites, dinucleotide repeats, trinucleotide repeats, tetranucleotide repeats, simple sequence repeats, copy number variants or a combination thereof in selected regions of the subject's genome….Using the sequence information may comprise detecting two or more of SNVs, indels, copy number variants, and rearrangements in selected regions of the subject's genome.”

Diehn also states:
[00557] The selector sets disclosed herein may be rationally designed for a given ctDNA detection limit, sequencing cost, and/or DNA input mass.
Thus, Diehn teaches that not all of the identified somatic tumor-specific mutations are assayed for in the cfDNA. Rather a subset (e.g. the subset of 1 versus 2) may be assayed for in the cfDNA. Diehn also teaches considering the cost of the method when determining selector sets of mutations, as well as the amount of patient DNA available to conduct the assay.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Diehn by assaying the cfDNA for only a subset of the identified somatic, tumor-specific mutations detected in the tumor of the patient (i.e., a signature panel of mutations specific to the solid tumor) since Diehn teaches that this can be done to aid with costs and that the number of mutations should be taken into consideration based on cfDNA detection limits and DNA input mass.
Regarding claims 2 and 3, in the method of Diehn, absence of circulating tumor DNA in the plasma fluid sample indicates the absence of the tumor and the presence of circulating tumor DNA indicates the presence of the tumor in the patient (e.g., para [0476], [0732] and [0763]; and Tables 3, 20 and 21).”
Regarding claim 4, Diehn teaches screening matched tumor and non-tumor DNA from the patient (e.g., para [0851], [0015], and [0767]).
Regarding claims 5,-7, 10, 15, 16 and 18, Diehn teaches performing targeted sequencing to identify the somatic mutations, including SNPs/SNVs and rearrangements, in exons and intron regions in the tumor tissue samples (e.g., para [0057], [0804-0806], [0508] and “[0047] The sequence information may comprise information related to at least 10, 20, 30, 40, 100, 200, or 300 genomic regions. The genomic regions may comprise genes, exonic regions, intronic regions”). Diehn also teaches whole exome sequencing analysis of tumor and normal DNA samples (see, e.g., para [0053]). Diehn further states “For the purposes of the invention, mutations of interest are typically changes relative to the germline sequence, e.g. cancer cell specific changes. Mutations may include single nucleotide variants (SNV), copy number variants (CNV), insertions, deletions and rearrangements (e.g. fusions). The selector set may comprise one or more genomic regions comprising one or more mutations selected from a group consisting of SNV, CNV, insertions, deletions, and rearrangements” (para [0508)). Diehn also states “[00782] In summary, targeted hybrid capture and high-throughput sequencing of cfDNA allows for highly sensitive and non-invasive detection of ctDNA in cancer patients.”
Regarding claims 8, 9, and 17, Diehn teaches screening a second plasma sample from the patient at one or more times during treatment and following treatment using the plurality of probes to detect the identified somatic mutations to thereby determine the efficacy of treatment or recurrence of cancer (e.g., para [0804], and [0816] and Figure 4: “FIG. 4A- Al: Noninvasive detection and monitoring of circulating tumor DNA. (FIG. 4A-4H) Disease monitoring using CAPP-Seq. (FIG. 4A-4B) Disease burden changes in response to treatment in a stage Ill NSCLC patient using SNVs and an indel (FIG. 4A), and a stage IV NSCLC patient using three rearrangement breakpoints (FIG. 4B). (FIG. 4C) “).
Regarding claims 11, 12, 19 and 20, Diehn teaches that the sample is a plasma or serum blood sample (e.g., para [0046] and [0722]).
Modified / New Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, 11-13 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 18-26 and 28-33 of copending Application No. 17/383,273 (reference application). 
The present claims and the claims of ‘273 are both inclusive of methods comprising: assaying genomic DNA from a solid tumor tissue of a patient and identifying a set of somatic mutations by comparing the genomic DNA from the solid tumor of the patient to a reference sample, which reference sample is a non-tumorigenic sample from the patient; determining oligonucleotides that are capable of detecting a subset of the identified tumor-specific somatic mutations; contacting cfDNA from a blood plasma sample of the patient with the determined oligonucleotides; analyzing the DNA fragments bound to the probes by performing a sequencing assay to detect the subset of somatic mutations; and using the sequencing results / reads to detect the proportion of circulating tumor DNA in a cell-free sample of the patient as indicative of the presence or absence of a solid tumor in the patient. The claims of ‘273 (e.g., claims 4, 8 and 9) further recite that the amount of ctDNA in the fluid sample is indicative of the tumor burden of the patient or recurrence of cancer in the patient. The claims of ‘273 (e.g. claims 6, 26, and 28-33) also further recite extracting / separating cfDNA from the plasma sample.
Regarding claims 2 and 3, the claims of ‘273 (e.g., claims 8 and 9) recite that the amount of ctDNA in the cfDNA is indicative of the tumor fraction / burden in the patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of 273 to have specifically concluded that a tumor fraction of zero indicates the absence of the tumor in the patient and a tumor fraction above zero indicates the presence of the tumor in the patient since such a finding is consistent with the recitations in the claims of ‘273 that the amount of ctDNA in the cfDNA indicates the amount of the tumor in the patient. Further, the recitations in claims 2 and 3 are inherent properties of the recited method and are not transformative elements that distinguish the claimed method over that claimed in ‘273.
Regarding claim 4, the claims of ‘273 recite that the genomic DNA from the solid tumor of the patient is compared to that in a (matched) non-tumor tissue sample from the patient 
9. Claims 5, 6, 8-10 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 18-26 and 28-33 of copending Application No. 17/383,273 (reference application) in view of Diehn et al (WO 2014/151117, published 9-25-14; cited in the IDS). 
The claims of ‘273 are discussed above.
Regarding present claims 5, 6, 15, and 16, the claims of ‘273 do not recite targeted sequencing to detect the somatic mutations. Regarding present claims 10 and 18, the claims of ‘273 do not specify that the mutations are SNPs, insertions, deletions or translocations.
However, Diehn teaches a method comprising: assaying genomic DNA from a solid tumor tissue of a patient and identifying a set of somatic mutations by comparing the genomic DNA from the solid tumor of the patient to a reference germline sample, which reference germline sample may be a non-tumor sample of the patient; determining nucleic acid probe sequences that are capable of detecting the identified somatic mutations; contacting cfDNA from a plasma sample of the patient with the determined nucleic acid probes (i.e., a selector set therein) and capturing the hybridized cfDNA to thereby enrich DNA fragments in the cfDNA that comprise the somatic mutation; and analyzing the captured / enriched DNA fragments by performing a sequencing assay to detect the tumor-specific somatic mutations (see, e.g., Figures 1A, 6 and 22; and para [0021], [0059],[0265], [0270-0271], [0437], [0483], [0508], [0666], [0670], [0686-0687], [0740], [0767], [0783] and [0811]). 
Diehn teaches that the method is one for capturing and enriching DNA fragments having the tumor-specific mutation. For instance, Diehn states:
[0021] Selecting the cfNA may comprise (i) hybridizing the cell-free nucleic acid sample to a plurality of selector set probes comprising a specific binding member; (ii) binding hybridized nucleic acids to a complementary specific binding member; and (iii) washing away unbound DNA.

Diehn further states: “[00687] The captured DNA may then be sequenced by any suitable protocol. In some embodiments, the captured DNA is amplified prior to sequencing, where the amplification primers may utilize primers or oligonucleotides suitable for high throughput sequencing. The resulting product may be a set of DNA sequences enriched for sequences corresponding to regions of the genome that have recurrent mutations in the cancer of interest. 
Diehn teaches performing targeted sequencing to identify the somatic mutations, including SNPs/SNVs and rearrangements / translocations, in exons and intron regions in the tumor tissue samples (e.g., para [0047], [0057], [0804-0806], [0508], and [0838]). Diehn also teaches whole exome sequencing analysis of tumor and normal DNA samples (see, e.g., para [0053]). Diehn further states “For the purposes of the invention, mutations of interest are typically changes relative to the germline sequence, e.g. cancer cell specific changes. Mutations may include single nucleotide variants (SNV), copy number variants (CNV), insertions, deletions and rearrangements (e.g. fusions). The selector set may comprise one or more genomic regions comprising one or more mutations selected from a group consisting of SNV, CNV, insertions, deletions, and rearrangements” (para [0508)). Diehn also states “[00782] In summary, targeted hybrid capture and high-throughput sequencing of cfDNA allows for highly sensitive and non-invasive detection of ctDNA in cancer patients.”
In view of the teachings of Diehn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘273 so as to have performed targeted sequencing – i.e., sequencing of the captured / enriched DNA and to have particularly detected SNPs/SNVs, insertions or deletions in introns or exons, because Diehn teaches that these are the type of somatic mutations present in the tumor DNA of patients and that targeted sequencing provides an effective means for specifically detecting such somatic mutations.
Regarding present claims 8, 9, and 17, the claims of ‘273 do not recite screening a second fluid sample from the patient during or following the completion of therapy.
However, Diehn teaches screening a second plasma sample from the patient at one or more times during treatment and following treatment using the plurality of probes to detect the identified somatic mutations to thereby determine the efficacy of treatment or recurrence of cancer (e.g., para [0804], and [0816] and Figure 4: “FIG. 4A- Al: Noninvasive detection and monitoring of circulating tumor DNA. (FIG. 4A-4H) Disease monitoring using CAPP-Seq. (FIG. 4A-4B) Disease burden changes in response to treatment in a stage Ill NSCLC patient using SNVs and an indel (FIG. 4A), and a stage IV NSCLC patient using three rearrangement breakpoints (FIG. 4B). (FIG. 4C) “).
In view of the teachings of Diehn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘273 so as to have collected a second fluid sample from the patient during therapy or after therapy and to have assayed the sample for the signature set of somatic mutations. One would have been motivated to have done so in order to have accomplished the objective set forth by Diehn of determining the response of the patient to therapy and determine if the tumor was still present or had reoccurred so that additional therapy or a different therapy could be administered to the patient if appropriate..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10. Claims 1-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10597717 in view of Diehn et al (WO 2014/151117; cited in the IDS)
The present claims and the claims of ‘717 are both inclusive of methods comprising: assaying genomic DNA from a solid tumor tissue of a patient and identifying a set of somatic mutations by comparing the genomic DNA from the solid tumor of the patient to a reference sample, which reference sample is a non-tumorigenic sample from the patient; and sequencing a cfDNA sample obtained from blood plasma to detect the tumor-specific somatic mutations.
The claims of ‘717 recite that the method is one in which the sequencing is targeted sequencing for the set of tumor-specific somatic mutations. However, the claims of ‘717 do not recite that the targeted sequencing comprises contacting the cfDNA with a set of probes capable of detecting a subset of the identified tumor-specific somatic mutations and selectively enriching for cfDNA fragments having the subset of tumor-specific somatic mutations which are hybridized to the probes to thereby enrich the cfDNA sample for cfDNA fragments comprising the subset of tumor-specific somatic mutations .
Diehn teaches a method comprising: assaying genomic DNA from a solid tumor tissue of a patient and identifying a set of somatic mutations by comparing the genomic DNA from the solid tumor of the patient to a reference germline sample from the patient, which reference germline sample may be a non-tumor sample of the patient; determining nucleic acid probe sequences that are capable of detecting the identified tumor-specific somatic mutations; contacting cfDNA from a plasma sample of the patient with the determined nucleic acid probes (i.e., a selector set therein); capturing the hybridized cfDNA to thereby enrich for DNA fragments in the cfDNA that comprise the somatic mutation; and analyzing the captured / enriched DNA fragments by performing a sequencing assay to detect the tumor-specific somatic mutations in the cfDNA (see, e.g., Figures 1A, 6 and 22; and para [0019], [0021], [0059],[0265], [0270-0271], [0437], [0483], [0508], [0666], [0670], [0686-0687], [0740], [0767], [0783] and [0811]). 
For instance, Diehn states:
[0021] Selecting the cfNA may comprise (i) hybridizing the cell-free nucleic acid sample to a plurality of selector set probes comprising a specific binding member; (ii) binding hybridized nucleic acids to a complementary specific binding member; and (iii) washing away unbound DNA.

Diehn teaches that the selector set may be a personalized selector set (para [0261] and further states:
 “[0270] Further disclosed herein are methods of producing a personalized selector set. The method may comprise (a) obtaining a genotype of a tumor in a subject; (b) identifying genomic regions comprising one or more mutations based on the genotype of the tumor; and (c) producing a selector set comprising at least one genomic region.”
“[00437] Further disclosed herein are methods of producing a selector set. The method may comprise (a) obtaining sequencing information of a tumor sample from a subject suffering from a cancer; (b) comparing the sequencing information of the tumor sample to sequencing information from a non-tumor sample from the subject to identify one or more mutations specific to the sequencing information of the tumor sample; and (c) producing a selector set comprising one or more genomic regions comprising the one or more mutations specific to the sequencing information of the tumor sample.”

In Example 2, beginning at para [00849], Diehn teaches designing a personalized selector set that targets “somatic aberrations” present in the tumor of the patient, which are identified as tumor-specific by comparison of the patient’s tumor DNA to a germline (i.e., non-tumor) sample of the patient (para [00851]). Diehn teaches “The personalized selector would then be applied for capture of the fragments of interest, sequenced and analyzed in the same manner as the 'off-the-shelf CAPP-Seq workflow, allowing the tracking and quantitation of those mutations originally discovered in the primary tumor within the corresponding cfDNA” (para [0851]).
Regarding the reference genome, Diehn states:
“[00717] The selector sets created according to the methods described herein may be useful in the analysis of genetic alterations, particularly in comparing tumor and genomic sequences in a patient with cancer. As shown in Figure 2, a tissue biopsy sample from the patient may be used to discover mutations in the tumor by sequencing the genomic regions of the selector library in tumor and genomic nucleic acid samples and comparing the results.
[00718] To develop such a dataset, a sample of tumor cells or known tumor DNA may be obtained, which is compared to a germline sample. Preferably although not necessarily, a germline sample may be from the individual.
[00719] To "analyze" may include determining a set of values associated with a sample by determining a DNA sequence, and comparing the sequence against the sequence of a sample or set of samples from the same subject, from a control, from reference values, etc. as known in the art.”

Regarding the recitation in the claims that the tumor is a solid tumor, Diehn (para [0088]) states “The cancer may be a solid tumor. The solid tumor may be non-small cell lung cancer (NSCLC). The cancer may be a breast cancer. The breast cancer may be a BRCA1 cancer. The cancer may be a lung cancer, colorectal cancer, prostate cancer, ovarian cancer, esophageal cancer, breast cancer, lymphoma, or leukemia.”
Regarding the recitation in the claims of “extracting DNA,” Diehn teaches separating / extracting cfDNA from the blood plasma or serum sample (e.g. para [0683] “The step of obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer may also include the process of extracting a biological fluid or tissue sample from the subject with the specific cancer”).
Regarding the recitation in claims 1-12 and 21 of determining a proportion of circulating tumor DNA in the cfDNA, to thereby determine the tumor fraction, Diehn teaches determining the quantity of ctDNA and the quantity of cfDNA (e.g., para [0045] and [0366]) and methods of assessing tumor burden based on the quantity of ctDNA in the plasma or serum sample (e.g. para [0118]). Diehn teaches that the presence or quantity of the circulating tumor DNA in the plasma or serum sample is indicative of the tumor burden or recurrence of a tumor (e.g., para [0016], [00118] and [00609]).
In view of the teachings of Diehn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘717 so as to have separated the cfDNA fragments hybridized to the probes from the unhybridized cfDNA fragments so as to have enriched for the cfDNA fragments comprising the tumor-specific mutations of interest. One would have been motivated to have done because this would provide the benefit that only cfDNA fragments comprising the tumor-specific mutation would need to be sequenced, thereby ensuring the targeted sequencing of cfDNA fragments.
Additionally Diehn teaches:
[0057] Using the sequence information may comprise detecting one or more mutations. The one or more mutations may comprise one or more SNVs, indels, fusions, breakpoints, structural variants, variable number of tandem repeats, hypervariable regions, minisatellites, dinucleotide repeats, trinucleotide repeats, tetranucleotide repeats, simple sequence repeats, copy number variants or a combination thereof in selected regions of the subject's genome….Using the sequence information may comprise detecting two or more of SNVs, indels, copy number variants, and rearrangements in selected regions of the subject's genome.”

 [00557] The selector sets disclosed herein may be rationally designed for a given ctDNA detection limit, sequencing cost, and/or DNA input mass.
Thus, Diehn teaches that not all of the identified somatic tumor-specific mutations are assayed for in the cfDNA. Rather a subset (e.g. the subset of 1 versus 2) may be assayed for in the cfDNA. Diehn also teaches considering the cost of the method when determining selector sets of mutations, as well as the amount of patient DNA available to conduct the assay.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of ‘717 so as to have prepared nucleic acid for hybridization to only a subset of the identified somatic, tumor-specific mutations since Diehn teaches that this can be done to aid with costs and that the number of mutations should be taken into consideration based on cfDNA detection limits and DNA input mass.
The present claims and the claims of ‘717 both include methods in which the somatic mutations are identified by whole genome sequencing or targeted sequencing of introns, exons or a combination thereof; methods in which the fluid sample is a blood plasma sample; methods in which the somatic mutation is a SNP, insertion, deletion or translocation; and methods in which a second fluid sample from the patient is obtained during the course of treatment or following the completion of the treatment to determine efficacy of the treatment or recurrence of cancer.
Response to arguments regarding the previous obviousness-type double patenting rejection over the claims of U.S. Patent 10,597,717:
The response states that the claims as amended recite an enrichment step using a plurality of oligonucleotides designed specifically to enrich for the somatic mutations and that the claims of ‘717 do not recite this limitation.
However, Diehn has now been cited to address this newly added limitation. As discussed in detail in the above rejection, Diehn teaches contacting the cfDNA in the fluid sample / blood plasma sample with oligonucleotides that specifically hybridize to nucleic acids that comprise the tumor-specific somatic mutations to thereby enrich for cfDNA comprising the tumor-specific somatic mutations prior to performing targeted sequencing of the cfDNA fragments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634